Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 08/17/22.
	Claims 1-30 are pending.
	The IDS filed 08/17/22 has been considered.  An initialed copy accompanies this action. 
The following is an examiner’s statement of reasons for allowance:
The instant claims are allowed for the reasons set forth in the Reply filed 08/17/22.
Specifically, the amendment has overcome the previous 112 rejections of record.
With respect to instant independent claims 1, 9 and 17, the prior art does not disclose the amended method steps wherein the second heating step (which forms fluorine and magnesium at the surface portion of the positive active material) is lower than the temperature of the first heating step.
With respect to newly added claims 19-30, the examiner notes applicant’s definition/discussion of the claim terminology “crystal grain boundary” at para 0066-0069 of the instant specification.  As above, the prior art does not disclose or fairly suggest the instantly recited heating steps wherein the temperature of the second heating is lower than the temperature of the first heating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
September 13, 2022